DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the claims set of June 20, 20219, claims 1-14 are pending in the application.  

Claim Objections
Applicant is advised that should claims 9-11 be found allowable, claims 12-14, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. WO 2014200000 (hereinafter “Yamamoto”) (refer to the corresponding patent family member US 20160106130, which is published in English) in view of Maeda WO 03094878 (hereinafter “Maeda”) (refer to the corresponding patent family member US 20060134286).
With respect to claims 1-14, Yamamoto discloses preparing a foodstuff or drink (claim 1), such as a tea drink (claim 7) comprising diketopiperazines such as cyclo-prolyl-threonine (Cyclo (Pro-Thr)) (paragraphs [0015], [0016], [0049], [0057], [0063], [0066], [0067], [0072], and [0175]-[0177]).  The diketopiperazines (cyclo-prolyl-threonine) are obtained from a heat treated plant peptide or animal peptide (claim 5), prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  	
However, Yamamoto does not expressly disclose the food or drink comprises an epigallocatechin gallate content of 0.40 to 16 mg/100 mL (claim 1), 0.90 to 11 mg/100 mL (claims 2, 10, and 13), or 0.40 to 11 mg/100 mL (claim 4) as well as adding epigallocatechin gallate to adjust the content of epigallocatechin gallate in the food or beverage product to 0.40 to 16 mg/100 mL (claims 9 and 12, step a).
Maeda teaches food and drinks containing a composition comprising epigallocatechin gallate (EGCG) (Abstract; and paragraph [0001], [0008], [0012]-[0014]).  The composition, which comprises a ratio of EGCG:GCG of 1 : 0.01-10, may be added to food or drinks to control the concentration of the composition comprising epigallocatechin gallate in the food or drink in a range of 0.01 to 0.2% (.0009% to .198% 
Based upon the fact that Yamamoto and Maeda similarly teach preparing food and drinks, Maeda teaches adding epigallocatechin gallate to foods or drinks to improve storage stability and oral hygiene, the composition may be added together with various components to the food or drink, and the composition is added to the food or drink without impairing the flavor of the food or drink (Abstract; paragraphs [0001], [0007], [0008], [0012]-[0014], [0024], [0029], and [0030]), and Yamamoto discloses the diketopiperazine(s) preparations are highly versatile to be mixed in designing the flavor of drinks (paragraphs [0066] and [0178]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add epigallocatechin gallate to adjust the epigallocatechin gallate content in the food or drink of Yamamoto to the range taught in Maeda, including the instantly claimed ranges, with the expectation of successfully preparing a food or beverage with desirable organoleptic qualities, oral hygiene benefits, and storage stability comprising epigallocatechin gallate (X) and cyclo-prolyl-threonine (Y) that also satisfies the expression of Y ≥ 0.0034 x X-1.106 and Y ≥  0.00009 x X1.7421 (claim 4) in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793